--------------------------------------------------------------------------------

Exhibit 10.2

CLOSING ESCROW AGREEMENT

This CLOSING ESCROW AGREEMENT, dated as of May 8, 2012 (this “Agreement”), is
entered into by and among Chile Mining Technologies Inc., a Nevada corporation
(the “Company”), Euro Pacific Capital, Inc. and Halter Financial Securities Inc.
(together the “Placement Agents”) and Escrow, LLC, a Virginia limited liability
company (the “Escrow Agent”). The Placement Agents and the Company are sometimes
each referred to herein as an “Escrowing Party” and collectively, the “Escrowing
Parties.”

W I T N E S S E T H:

WHEREAS, the Company proposes to make a private offering pursuant to the
Securities Act of 1933, as amended (the “Offering”) of up to $3,500,000 (the
“Offering Amount”) of eleven percent (11%) secured convertible notes (each, a
“Note” and collectively, the “Notes”), which Notes shall be convertible into
shares of the Company’s common stock, par value $0.001 per share, at $2.00 per
share (subject to adjustment as set forth in the Notes), pursuant to a
Securities Purchase Agreement, dated as of May 8, 2012, by and among the
Company, the investors party thereto (the “Investors”) and, with respect to
certain sections thereof, the Placement Agents (the “Securities Purchase
Agreement”); and

WHEREAS, the Company and the Placement Agents desire to deposit all gross
proceeds received from subscriptions for the Notes being sold in the Offering
(the “Escrowed Funds”) with the Escrow Agent, to be held in escrow until joint
written instructions are received by the Escrow Agent from the Company and the
Placement Agents, at which time the Escrow Agent will disburse the Escrowed
Funds in accordance with such joint written instructions (the “Closing”); and

WHEREAS, pursuant to the terms of the Notes, the Company has agreed to maintain
an amount sufficient to satisfy the payment to the Investors of one annual
payment of Interest (as defined in the Notes) due on the aggregate principal
amount of all Notes issued at such Closing (the “Holdback Amount”) in an escrow
account as partial security for the payment obligations under the Notes; and

WHEREAS, the Escrow Agent is willing to hold the Escrowed Funds and the Holdback
Amount in escrow subject to the terms and conditions of this Agreement; and

WHEREAS, all capitalized terms used but not defined herein which are defined in
the Securities Purchase Agreement shall have the respective meanings given to
such terms in the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------

1.     Appointment of Escrow Agent. The Company and the Placement Agents hereby
appoint the Escrow Agent as escrow agent in accordance with the terms and
conditions set forth herein and the Escrow Agent hereby accepts such
appointment.

2.     Delivery of the Escrowed Funds.

2.1     The Placement Agents and/or the Company will direct the Investors in the
Offering to deliver the Escrowed Funds to the Escrow Agent on or prior to the
Closing of the Offering, addressed to the following account of the Escrow Agent:

Domestic Wires
Virginia Commerce Bank
341 E. Market St.
Leesburg, VA 20175
ABA#056005253
Account Name: Escrow, LLC
Account #: 20185758

International Wires
Correspondent Bank: Wells Fargo Bank
Address: 707 Wilshire Blvd. 13th Floor
                  Los Angeles, Ca. 90017
SWIFT# WFBIUS6WFFX
Credit Acct: 4121108146
Beneficiary: Virginia Commerce Bank
FBO Account Name: Escrow, LLC
Account #: 20185758
Reference: Chile Mining Technologies Inc.

2.2     (a) All Investors’ checks shall be made payable to “Escrow, LLC”, as
agent for the Company, shall be delivered to the Escrow Agent at the address set
forth on Exhibit A hereto and shall be accompanied by a written account of
subscription in the form attached hereto as Exhibit B and executed by each
Investor (the “Subscription Information”). The Escrow Agent shall, upon receipt
of Subscription Information, together with the related purchase price being paid
by such Investor therefore (the “Investment Amount”), deposit the related
Investment Amount of such Subscription Information in the Escrow Account for
collection; or (b) all funds to be wired shall be wired to the account set forth
in Section 2.1 above and written Subscription Information shall be faxed or
emailed to the Escrow Agent in accordance with the information provided on
Exhibit A.

2.3     Any checks which are received by the Escrow Agent that are made payable
to a party other than the Escrow Agent shall be returned directly to the
Placement Agents together with any documents delivered therewith. Simultaneously
with each deposit of a check with the Escrow Agent, the Placement Agents shall
provide the Escrow Agent with the Subscription Information to include the name,
address and taxpayer identification number of each Investor and of the aggregate
principal amount of Notes subscribed for by such Investor. The Escrow Agent is
not obligated, and may refuse, to accept checks that are not accompanied by
Subscription Information containing the requisite information.

-2-

--------------------------------------------------------------------------------

2.4     In the event a wire transfer is received by the Escrow Agent and the
Escrow Agent has not received Subscription Information, the Escrow Agent shall
notify the Placement Agents. If the Escrow Agent does not receive the
Subscription Information by such Investor prior by close of business on the
third Business Day (days other than a Saturday or Sunday or other day on which
the Escrow Agent is not open for business) after notifying the Placement Agents
of receipt of said wire, the Escrow Agent shall return the funds to such
Investor.

3.     Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will
hold and disburse the Escrowed Funds received by it pursuant to the terms of
this Agreement, as follows:

3.1     Upon receipt of joint written instructions from the Company and the
Placement Agents, in substantially the form of Exhibit C hereto, the Escrow
Agent shall release the Escrowed Funds as directed in such instructions.

3.2     In the event this Agreement, the Escrowed Funds or the Escrow Agent
becomes the subject of litigation, the Company authorizes the Escrow Agent, at
its option, to deposit the Escrowed Funds with the clerk of the court in which
the litigation is pending, or a court of competent jurisdiction if no litigation
is pending, and thereupon the Escrow Agent shall be fully relieved and
discharged of any further responsibility with regard thereto. The Company also
authorizes the Escrow Agent, if it receives conflicting claims to the Escrowed
Funds, is threatened with litigation or if the Escrow Agent shall desire to do
so for any other reason, to interplead all interested parties in any court of
competent jurisdiction and to deposit the Escrowed Funds with the clerk of that
court and thereupon the Escrow Agent shall be fully relieved and discharged of
any further responsibility hereunder to the parties from which they were
received.

3.3     In the event that the Escrow Agent does not receive any instructions by
a date that is 30 days from the date of this Agreement (the “Escrow Termination
Date”), all Escrowed Funds shall be returned to the parties from which they were
received, without interest thereon or deduction therefrom.

4.     Escrow Holdback.

4.1     Pursuant to the terms of the Notes, at the Closing the Holdback Amount
on the aggregate principal amount of all Notes issued at such Closing, shall be
retained by the Escrow Agent in the Escrow Account. Notwithstanding anything to
the contrary contained herein, upon written notification by one or both of the
Placement Agents to the Escrow Agent that an Event of Default (as defined in the
Notes) has been declared by the Placement Agents with respect to a failure by
the Company to make a complete quarterly interest payment in accordance with the
Notes (the “Interest Payment Notice”), the Escrow Agent shall disburse such
portion of the Holdback Amount to the Investors and in the amounts as set forth
in such Interest Payment Notice. The Interest Payment Notice shall set forth the
amount of the interest payment deficiency and the amount payable to each
Investor.

-3-

--------------------------------------------------------------------------------

4.2     Within fourteen (14) days following the disbursement of the Holdback
Amount in accordance with Section 4.1 hereof, the Company shall deposit an
additional amount equal to the Holdback Amount with the Escrow Agent to be
retained and disbursed in accordance with Section 4.1 hereof.

4.3     It is acknowledged and agreed that the Placement Agents may deliver an
Interest Payment Notice only following complete fulfillment by the Placement
Agents of all procedures, and the lapse of applicable cure periods, set forth in
the Notes relating to the declaration of an Event of Default under Section 7(a)
of the Notes with respect to a failure by the Company to make a quarterly
interest payment in accordance with the terms of the Notes.

4.4     On the Maturity Date (as defined in the Notes), at any time prior to the
Maturity Date when 75% of all Notes have been converted or upon the redemption
by the Company of all outstanding Notes, if the Company is not in breach of any
of the Transaction Documents, all remaining funds of the Holdback Amount, if
any, shall be disbursed to the Company promptly, and the Company’s obligation to
maintain the Holdback Amount in escrow under this Article 4 shall cease.

5.     Exculpation and Indemnification of Escrow Agent.

5.1     The Escrow Agent shall have no duties or responsibilities other than
those expressly set forth herein. The Escrow Agent shall have no duty to enforce
any obligation of any person other than itself to make any payment or delivery,
or to direct or cause any payment or delivery to be made, or to enforce any
obligation of any person to perform any other act. The Escrow Agent shall be
under no liability to the other parties hereto or anyone else, by reason of any
failure, on the part of any other party hereto or any maker, guarantor, endorser
or other signatory of a document or any other person, to perform such person’s
obligations under any such document. Except for amendments to this Agreement
referenced below, and except for written instructions given to the Escrow Agent
relating to the Escrowed Funds, the Escrow Agent shall not be obligated to
recognize any agreement between or among any of the parties hereto,
notwithstanding that references thereto may be made herein and whether or not it
has knowledge thereof.

5.2     The Escrow Agent shall not be liable to the Company or the Placement
Agents or to anyone else for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Escrow Agent), statement, instrument, report, or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.

-4-

--------------------------------------------------------------------------------

5.3     The Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Placement Agents, or to anyone else in any respect on account
of the identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.

5.4     The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company, the Placement Agents, or to anyone else for any action taken or omitted
to be taken or omitted, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.

5.5     To the extent that the Escrow Agent becomes liable for the payment of
taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds to the Company to the extent due to the Company in accordance
with the instructions delivered as set forth in Exhibit C such amount as the
Escrow Agent estimates to be sufficient to provide for the payment of such taxes
not yet paid, and may use the sum withheld for that purpose. The Escrow Agent
shall be indemnified and held harmless by the Company against any liability for
taxes and for any penalties in respect of taxes, on such investment income or
payments in the manner provided in Section 5.6.

5.6     The Escrow Agent and Placement Agents will be indemnified and held
harmless by the Company from and against all expenses, including all reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent or
Placement Agents in connection with any action, suit or proceedings involving
any claim, or in connection with any claim or demand, which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent or Placement Agents hereunder, except for claims relating to gross
negligence or willful misconduct by Escrow Agent or Placement Agents or breach
of this Agreement by the Escrow Agent or Placement Agents, or the monies or
other property held by it hereunder. Promptly after the receipt of the Escrow
Agent or Placement Agents of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent or Placement Agents, as
applicable, shall, if a claim in respect thereof is to be made against an
Escrowing Party, notify each of them thereof in writing, but the failure by the
Escrow Agent or Placement Agents, as applicable, to give such notice shall not
relieve any such party from any liability which an Escrowing Party may have to
the Escrow Agent or Placement Agents hereunder.

5.7     For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.

-5-

--------------------------------------------------------------------------------

6.     Termination of Agreement and Resignation of Escrow Agent.

6.1     Termination. This Agreement shall terminate with respect to the rights
and obligations of the Escrow Agent and the Escrowing Parties regarding the
Escrowed Funds upon disbursement of all of the Escrowed Funds in accordance with
the terms hereof. This Agreement shall terminate with respect to the rights and
obligations of the Escrow Agent and the Escrowing Parties regarding the Holdback
Amount upon return of the Holdback Amount to the Company in accordance with
Section 4.4 hereof.

6.2     Resignation.

(a)     General. The Escrow Agent may resign at any time and be discharged from
its duties as Escrow Agent hereunder by giving the Company and the Placement
Agents at least twenty (20) business days written notice thereof (the “Notice
Period”).

(b)     Regarding the Escrowed Funds. Prior to the Closing and with respect to
the Escrowed Funds, upon providing the written notice called for in Section
6.2(a) above, the Escrow Agent shall have no further obligation hereunder except
to hold as depositary the Escrowed Funds that it receives until the end of the
Notice Period. In such event, the Escrow Agent shall not take any action, other
than receiving and depositing the Investors’ checks and wire transfers in
accordance with this Agreement, until the Company and the Placement Agents have
jointly designated a banking corporation, trust company, attorney or other
person as successor escrow agent. As soon as practicable after its resignation,
the Escrow Agent shall, if it receives written notice from the Company and the
Placement Agents within the Notice Period, turn over to a successor escrow agent
appointed jointly by the Company and the Placement Agents all Escrowed Funds
(less such amount as the Escrow Agent is entitled to retain pursuant to Section
8) upon presentation of the document appointing the new escrow agent and its
acceptance thereof. If no new agent is so appointed within the Notice Period,
the Escrow Agent shall return the Escrowed Funds to the parties from which they
were received without interest or deduction.

(c)     Regarding the Holdback Amount. Following the Closing and with respect to
the Holdback Amount, upon providing the written notice called for in Section
6.2(a) above, the Escrow Agent shall have no further obligation hereunder except
to hold as depositary the Holdback Amount. In such event, the Escrow Agent shall
not take any action with respect to the Holdback Amount until the Company and
the Placement Agents have jointly designated a banking corporation, trust
company, attorney or other person as successor escrow agent. As soon as
practicable after its resignation, the Escrow Agent shall, if it receives
written notice from the Company and the Placement Agents within the Notice
Period, turn over to a successor escrow agent appointed jointly by the Company
and the Placement Agents the entirety of the Holdback Amount only upon
presentation of the document appointing the new escrow agent and its acceptance
thereof. With respect to the Holdback Amount only, the Escrow Agent shall not be
permitted to fully resign until a successor escrow agent is designated and the
Holdback Amount turned over to such successor escrow agent.

-6-

--------------------------------------------------------------------------------

7.     Form of Payments by Escrow Agent.

7.1     Any payments of the Escrowed Funds by the Escrow Agent pursuant to the
terms of this Agreement shall be made by wire transfer unless directed to be
made by check by the Escrowing Parties.

7.2     All amounts referred to herein are expressed in United States Dollars
and all payments by the Escrow Agent shall be made in such dollars.

8.     Compensation. Escrow Agent shall be entitled to the following
compensation from the Company:

8.1     Documentation Fee: The Company shall pay a documentation fee to the
Escrow Agent of $2,000, out of the proceeds of the First Closing.

8.2     Closing Fee: The Company shall pay a fee of $500 to the Escrow Agent at
each Closing. For purposes of this Section 8.2, a Closing shall mean each time
the Escrow Agent receives joint instructions from the Company and the Placement
Agents to disburse Escrowed Funds in accordance with the terms of this
Agreement.

8.3     Interest: The Company and the Placement Agents acknowledge and agree
that the Escrow Account shall be an interest-bearing account.

9.     Notices. All notices, requests, demands, and other communications
provided herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
parties hereto at their respective addresses first set forth on Exhibit A
hereto.

10.     Further Assurances. From time to time on and after the date hereof, the
Escrowing Parties shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Escrow Agent shall reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

11.     Consent to Service of Process. The Escrowing Parties hereby irrevocably
consent to the jurisdiction of the courts of the State of New York and of any
Federal court located in such state in connection with any action, suit or
proceedings arising out of or relating to this Agreement or any action taken or
omitted hereunder, and waives personal service of any summons, complaint or
other process and agrees that the service thereof may be made by certified or
registered mail directed to it at the address listed on Exhibit A hereto.

-7-

--------------------------------------------------------------------------------

12.     Miscellaneous.

12.1     This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Agreement in its entirety and not only to
the particular portion of this Agreement where the term is used. The word
“person” shall mean any natural person, partnership, corporation, government and
any other form of business of legal entity. All words or terms used in this
Agreement, regardless of the number or gender in which they were used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.

12.2     This Agreement and the rights and obligations hereunder of the parties
to this Agreement may not be assigned. This Agreement shall be binding upon and
inure to the benefit of each party’s respective successors, heirs and permitted
assigns. No other person shall acquire or have any rights under or by virtue of
this Agreement. This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent
and the Escrowing Parties. This Agreement is intended to be for the sole benefit
of the parties hereto and their respective successors, heirs and permitted
assigns, and none of the provisions of this Agreement are intended to be, nor
shall they be construed to be, for the benefit of any third person.

12.3     This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.

13.     Execution of Counterparts. This Agreement may be executed in a number of
counterparts, by facsimile transmission or other electronic transmission, each
of which shall be deemed to be an original as of those whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more of the counterparts hereof,
individually or taken together, are signed by all the parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES FOLLOW]

-8-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.

ESCROW AGENT:

ESCROW, LLC

By: _____________________________
      Name:
      Title:

COMPANY:

CHILE MINING TECHNOLOGIES INC.

By: _____________________________
       Name:
       Title:

PLACEMENT AGENTS:

EURO PACIFIC CAPITAL, INC.

By: _____________________________
       Name: 
       Title:

HALTER FINANCIAL SECURITIES INC.

By: _____________________________
       Name:
       Title:

Chile Mining Closing Escrow Agreement

--------------------------------------------------------------------------------

EXHIBIT A
PARTIES TO AGREEMENT

Chile Mining Technologies, Inc. c/o Minera Licancabur S.A. Jorge Canning 1410
Ñuñoa, Santiago Republic of Chile Attention: Jorge Orellana Orellana Email:
jorellana@chilemt.cl   Escrow, LLC 173 Keith St., Unit 3 Warrenton, VA 20186
Attention: Johnnie L. Zarecor Telephone: (540) 347-2212 Fax: (540) 347-2291
Email: jzarecor@escrowllc.net   Euro Pacific Capital, Inc. 88 Post Road West,
3rd Floor Westport, CT 06880 Attention: Mr. Thomas Tan Fax: (203) 662-9771
Email: ttan@europac.net   Halter Financial Securities Inc. 500 West Putnam Ave.,
Suite 400 Greenwich, CT 06830 Attention: Nicholas B. Hirsch Telephone:
203-542-7247 Fax: 203-542-7701 Email: nick.hirsch@halterfinancialsecurities.com


--------------------------------------------------------------------------------

EXHIBIT B

SUBSCRIPTION INFORMATION

Name of Investor       Address of Investor               $ Amount of Notes
Subscribed       Subscription Amount Submitted Herewith     Taxpayer ID Number/
Social Security Number     Signature of Investor  


--------------------------------------------------------------------------------

EXHIBIT C

DISBURSEMENT REQUEST

Pursuant to that certain Agreement by and among Chile Mining Technologies Inc.,
Euro Pacific Capital, Inc., Halter Financial Securities Inc. and Escrow, LLC,
the Company and Placement Agents hereby request disbursement of funds in the
amount and manner described below from Virginia Commerce Bank account number
01194186, styled Escrow, LLC.

Please disburse to:       Amount to disburse:       Form of distribution:      
Payee:                                          Name:                          
               Address:                                          City/State:    
                                     Zip:               Please disburse to:    
  Amount to disburse:       Form of distribution:       Payee:                  
                       Name:                                          Address:  
                                       City/State:                              
           Zip:  

Subscriptions Accepted From

Investor   Amount                         Total:    


--------------------------------------------------------------------------------


Statement of event or condition which calls for this request for disbursement:  
   

COMPANY:

CHILE MINING TECHNOLOGIES INC.

By: _______________________________
       Name:
       Title:

PLACEMENT AGENTS:

EURO PACIFIC CAPITAL, INC.

By: _______________________________
       Name: 
       Title:

HALTER FINANCIAL SECURITIES INC.

By: _______________________________
       Name:
       Title:

--------------------------------------------------------------------------------